Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,767,280. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10/737,280 teaches a fibrous structure comprising mercerized cellulose fiber having the exact same x-ray diffraction coefficient, same curl, same kink level, same length-weighted fiber length and similar wet tensile strength and air permeability with overlapping ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutkiewicz et al (PG Pub. 2006/0292951) in view of Moore et al. (CA 1292218).
Regarding claims 1-8 and 10, Dutkiewicz et al. teach a fibrous structure comprised mercerized cellulose fiber having curl within the claimed range [Example 19]. The air permeability is taught within the claimed range [US Patent 6,171,441 which is incorporated in Dutkiewicz et al.]. Dutkiewicz et al. teach use of softwood chemical fiber. As evidenced by PG Pub. 2014/0000823, softwood chemical pulp has an average length-weighted fiber length of 1.8-2.7 mm which is within the claimed range. The wet tensile is taught as clearly within the claimed range [Table 5]. Dutkiewicz et al. teach very low lignin levels and high purity cellulose HPZ and HPF which reads on the presently claimed S-10 level. However, Dutkiewicz et al. is silent regarding the claimed revs, but does teach increasing the dry and wet tensile strength is desired and also teaches how to increase tensile strength. As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed wet and dry tensile strength with the claimed revs in order to increase strength and provide a product with integrity and durability.
Dutkiewicz et al. are silent regarding the claimed x-ray diffraction coefficient. However, Dutkiewicz et al. teach use of mercerized cotton which is known to have higher levels of cellulose II and thus higher crystallinity and the claimed x-ray diffraction coefficient therefore. Moreover, Dutkiewicz et al. teaches increased strength is a desired attribute and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to increase strength by increasing the x-ray diffraction coefficient. 
Dutkiewicz et al. are silent regarding the claimed kink level. However, Moore et al. teaches curly cellulose fibers having the claimed kink level (as taught by the twists per node) in order to improve absorbency. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cellulose fibers of Dutkiewicz et al. with the kink level as 
The previous combination is silent regarding the maintaining of structural integrity. However, given the previous combination teaches such a similar fibrous structure, made of such similar materials with such similar properties, the claimed structural integrity is necessarily inherent. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutkiewicz et al (PG Pub. 2006/0292951) in view of Moore et al. (CA 1292218) in view of Tang (US Pat. 4,855,048).
Regarding claim 9, Dutkiewicz et al. and Moore et al. are relied upon as set forth above. The previous combination are silent regarding the claimed dust level. However, Tang teaches cellulose membranes used in ultrafiltration [Abstract]. Dust is removed from the cellulosic polymer mixture, prior to membrane formation as it is considered to contaminate [6:9-13]. It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the dust level of the fiber taught by the previous combination in order to remove contaminants as taught by Tang. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Shawn Mckinnon/Examiner, Art Unit 1789